Tilson, Judge:
This appeal has been submitted for decision upon a stipulation to the effect that certain items of the merchandise are the same in all material respects as the merchandise in United States v. Nippon Dry Goods Co., Reap. Dec. 5006, that the issue in the two cases is the same, and that the appraised value less any amount added *801by reason, of the so-called Japanese consumption tax represents the proper dutiable export value of the merchandise.
On the agreed facts I find and hold the proper dutiable export value of the items of merchandise marked A and checked JWT on the invoices to be the value found by the appraiser, less any amount added by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.